Case: 1:20-cv-00637-PAB Doc #:1 Filed: 03/25/20 1of5. PagelD#: 1

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
_ UNITED STATES OF AMERICA, ) CASE NO.
: )
Plaintiff, ) JUDGE
)
v. | )
| )
$25,239.00 IN U.S. CURRENCY, )
)
Defendant. yo.
) COMPLAINT IN FORFEITURE

NOW COMES plaintiff, the United States of America, by Justin E. Herdman, United
States Attorney for the Northern District of Ohio, and Henry F. DeBaggis, Assistant U.S.
Attomey, and files this Complaint in Forfeiture, respectfully alleging, in accordance with
Supplemental Rule G(2) of the Federal Rules of Civil Procedure, as follows:

JURISDICTION AND INTRODUCTION

1. This Court has subj ect matter jurisdiction over an action commenced by the
United States under 28 U.S.C. Section 1345,.and over an action for forfeiture under 28 U.S.C.
Section 1355(a). This Court also has jurisdiction over this particular action under 21 U.S.C.
Section 881(a)(6). —-

2. This Court has in rem jurisdiction over the defendant currency: (i) pursuant to 28
U.S.C. Section 135 5(b)(1)(A) because acts giving rise to the forfeiture occurred in this district;

and, (ii) pursuant to 28 U.S.C. Section 1355(b)(1)(B), incorporating 28 U.S.C. Section 1395,

 
Case: 1:20-cv-00637-PAB Doc #:1 Filed: 03/25/20 2 of 5. PagelD #: 2

because the action accrued in this district. This Court will have control over the defendant
currency through service of an arrest warrant in rem, which the Federal Bureau of Investigation
(FBJ) will execute upon the defendant currency. See, Supplemental Rules G(3)(b) and G(3)(c).. |

3. Venue is proper in this district: (1) pursuant to 28 U.S.C. Section 1355(b)(1)(A)
because acts giving rise to the forfeiture occurred in this district; and, (1i) pursuant to 28 U.S.C.
Section 1395 because the action accrued in this district.

4, On August 20, 2019, the defendant $25,239.00 in U.S. Currency was seized from
Kevin Williams’ residence located at XXX XX Arms Avenue, Euclid, Ohio. The seizure was
made by Federal Bureau of Investigation (FBI) special agents and Northern Ohio Law
Enforcement Task Force (NOLETF) officers, pursuant to a federal search warrant issued in the
U.S. District Court, Northern District of Ohio, by U.S. Magistrate Judge David A. Ruiz. The
defendant currency is now in the custody of the federal government.

5. Subsequent to the seizure, the FBI commenced an administrative forfeiture
proceeding against the defendant currency. A claim to the defendant currency was submitted by
Kevin Williams in the administrative forfeiture proceeding, thereby requiring the filing of this
judicial forfeiture action. |

6. The defendant $25,239.00 in U.S. Currency is subject to forfeiture to the United
States under 21 U.S.C. Section 881(a)(6) in that it constitutes proceeds from illegal drug -
trafficking activities, and/or was used - or was intended to be used - in exchange for illegal
controlled substances, and/or was used - or was intended to be used - to facilitate illegal drug

trafficking activities.

 
Case: 1:20-cv-00637-PAB Doc #:1 Filed: 03/25/20 3 of 5. PagelD#: 3 -

FORFEITURE
7. On August 20, 2019, law enforcement executed an atrest warrant for Kevin
Williams at his residence at XXX XX Arms Avenue, Euclid, Ohio, following his indictment for.
conspiracy to distribute and possess with intent to distribute cocaine, cocaine base (“crack”),

heroin, fentanyl and marijuana in United States v. Brandon Fletcher, et al., Case No. 1:19CR464, .

 

in the United States District Court for the Northern District of Ohio.
8. ‘During Williams’ arrest, law enforcement officers observed a rifle on a couch and
‘a small bag of marijuana on a table in the front room of the residence.
9. During Williams’ arrest, law enforcement officers observed white powder on the
‘floor of the residence, consistent with cocaine, and a similar white powder on Williams’ shorts
and clothing. |
10. After Willams’ arrest, law enforcement obtained a federal search warrant on
~ August 20, 2019, for Williams’ residence at XXXXKX Arms Avenue, Euclid, Ohio, then executed
the search warrant on the same day.
11. During the search of Williams’ residence on August 20, 2019, law enforcement
seized the following property:
a. CZ Scorpion EVO 3 S1 9mm caliber pistol, serial number C614930;
b. Vortex Optics Crossfire Scope;
c, Ruger LCP .380 caliber pistol, serial number 371117353;

d. Scales, white powder rock in a baggie, 3 containers of suspected
marijuana; and

e, $25,239.00 in U.S. Currency.

 
Case: 1:20-cv-00637-PAB Doc #: 1 Filed: 03/25/20 4 of 5. PagelD #: 4

CONCLUSION

12. By reason of the foregoing, the defendant $25,239.00 in U.S. Currency is subject

to forfeiture to the United States under 21 U.S.C. § 881(a)(6) as it constitutes proceeds from

illegal drug trafficking activities, and/or was used - or was intended to be used - in exchange for

illegal controlled substances, and/or was used - or was intended to be used - to facilitate illegal

drug trafficking activities.

WHEREFORE, plaintiff, the United States of America, requests that this Court enter

judgment condemning the defendant currency and forfeiting it to the United States, and

‘providing that the defendant currency be delivered into the custody of the United States for

disposition according to law, and for such other relief as this Court may deem proper.

Respectfully submitted,

JUSTIN E. HERDMAN

United States Attorney
Northern District of Ohio

/s/ Henry F. DeBaggis .
Henry F. DeBaggis (OH: 0007561)
James L. Morford (OH: 0005657)
Assistant United States Attorneys
Carl B. Stokes U.S. Court House

801 West Superior Avenue, Suite 400
Cleveland, Ohio 44113

Phone: (216) 622-3749

Fax: (216) 522-7499
Henry.DeBaggis@usdoj.gov

 

 
Case: 1:20-cv-00637-PAB Doc #:1 Filed: 03/25/20 5o0f5. PagelD#: 5

VERIFICATION

STATE OF OHIO -+)
) SS.
COUNTY OF CUYAHOGA )
L, James L. Morford, under penalty of perjury, depose and say that I am an Assistant
United States Attorney for the Northern District of Ohio, and the attorney for the plaintiff in the

within entitled action. The foregoing Complaint in Forfeiture is based upon information

officially provided to me and, to my knowledge and belief, is true and correct.

James E~Morford (OH: 0005657)
a Sa i

ASSis nited States Attorney

|

oo a 4
Sworn to and subscribed in my presence this<& Lh of March, 2020.
i

 

ki Public
eo kd &. BU FORD, won “AL 7

  

a

 
